Exhibit 10.1

 

DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT

 

THIS AGREEMENT (this "Agreement") is made effective as of
__________________________, 2017, by and between JAKKS Pacific, Inc., a Delaware
corporation (the "Corporation"), and _________________________________________,
a natural person ("lndemnitee"). Each of the Corporation and the Indemnitee is
sometimes referred to herein as a "Party" and collectively as the "Parties."

 

WHEREAS, lndemnitee is a director or officer of the Corporation and as such is
performing a valuable service for the Corporation;

 

WHEREAS, although Indemnitee has certain rights to indemnification under the
Governing Documents (as defined herein) of the Corporation and the Delaware
General Corporation Law, as amended, and such Governing Documents and law
specifically provide that they are not exclusive and thereby contemplate that
the Corporation may enter into indemnification agreements with its officers and
directors;

 

WHEREAS, the Corporation's Board of Directors have determined that the policy of
the Corporation is to indemnify the Corporation's directors and officers against
Expenses and Liabilities (as defined herein) incurred by reason of their
Official Capacity;

 

WHEREAS, the Board of Directors of the Corporation has determined that the
foregoing indemnification policy is important to the recruitment and retention
of qualified, competent officers and directors to serve the Corporation, and is
therefore in the best interests of the Corporation;

 

WHEREAS, the Corporation's Board of Directors has determined that it is
appropriate and in the best interests of the Corporation to offer an
indemnification agreement substantially the same as this Agreement to all
directors of the Corporation and to those officers of the Corporation as the
Board of Directors shall determine; and

 

WHEREAS, the Corporation and Indemnitee desire to enter into this Agreement to
provide to Indemnitee additional rights to indemnification in consideration of
Indemnitee's continued service to the Corporation;

 

NOW, THEREFORE, in consideration of Indemnitee's service or continued service to
the Corporation in Indemnitee's Official Capacity (as defined herein), and the
promises and agreements contained herein and intending to be legally bound
hereby, the Parties hereto, intending to be legally bound hereby, agree as
follows:

 

1.Certain Definitions. For purposes of this Agreement, the following definitions
shall apply to the referenced words or terms:

 

(a)    “Arbitration" in the context of a Proceeding (as defined herein) shall
mean any alternative dispute resolution procedure or process.

 

"D&O Insurance" means directors' and officers’ liability insurance.

 

(b)   "Expenses" shall include all direct and indirect costs (including, without
limitation, all reasonable attorneys' fees and retainers, and related
disbursements, expert witness and advisory fees and related disbursements, and
other out-of-pocket costs) actually and reasonably incurred or to be incurred by
Indemnitee in connection with (i) the investigation, defense or appeal of a
Proceeding, (ii) serving as an actual or prospective witness in any matter
arising out of, or in any way related to, Indemnitee's Official Capacity, (iii)
any voluntary or required interviews or depositions with respect to any matter
arising out of, or in any way related to, Indemnitee's Official Capacity, (iv)
responding to, or objecting to, a request to provide discovery in any Proceeding
and (v) any Permitted Action (as defined herein) brought against the Corporation
by Indemnitee directly, or by means of impleader, cross-complaint, counterclaim
or other proceeding. Expenses shall also include any federal, state, local and
foreign taxes imposed on an Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement.

 



1 

 

 

(c)    "Governing Documents" shall mean the Certificate of Incorporation and
Bylaws of the Corporation, as amended from time to time.

 

(d)   "Indemnitee's Affiliates" shall mean Indemnitee's spouse, members of
lndemnitee's immediate family, and Indemnitee's representative(s), guardian(s),
conservator(s) estate, executor(s), administrator(s), and trustee(s), as the
case may be, as understood in, or relevant to, the context of a particular
provision of this Agreement.

 

(e)    "Liabilities" shall include judgments, settlements, fines, damages,
whether compensatory, punitive or exemplary, ERISA or IRS or other excise taxes,
penalties, and all other liabilities of any kind or nature incurred by
Indemnitee as a result of a Proceeding

 

(f)    "Official Capacity" means Indemnitee's service as an officer and/or
director (including serving as a member of any committee of the board of
directors) of the Corporation and any Other Enterprise, and in such capacity
shall include service as a trustee, fiduciary, agent or similar status with
respect to the Corporation and any Other Enterprise.

 

(g)    "Other Enterprise" shall include without limitation any other
corporation, partnership, joint venture, trust, employee benefit plan, or other
entity or association of any kind or nature which is controlled by, or
affiliated with, the Corporation, or of which the Corporation is a creditor, or
sole or partial owner or otherwise has some interest in.

 

(h)   "Permitted Action" includes (i) any Proceeding against the Corporation
brought by Indemnitee, alone or with others, in connection with, or related to,
the defense by Indemnitee of any Proceeding brought against Indemnitee by a
third party, the Corporation, or any Other Enterprise (or brought on behalf of
the Corporation, including by means of a derivative action), whether by a
separately initiated Proceeding, or impleader, cross-claim, counterclaim, or
otherwise; (ii) a Proceeding brought by Indemnitee or Indemnitee's Affiliates to
establish or enforce a right of indemnity under this Agreement, an applicable
D&O insurance policy, the Corporation's Governing Documents, or any other
agreement or law pertaining to indemnification of Indemnitee, or to recover
Expenses or a Liability of Indemnitee resulting from a Proceeding against
Indemnitee; (iii) a Proceeding against the Corporation or any Other Enterprise
brought by Indemnitee which is approved in advance by a majority of the
Corporation's independent directors, excluding Indemnitee; and (iv) a Proceeding
brought by Indemnitee which is required under any law; and with respect to (i)
through (iv) above, any of the identified actions shall be considered a
Permitted Action regardless of whether Indemnitee is ultimately determined to be
entitled to the relief sought.

 



2 

 

 

(i)     "Proceeding" shall include any threatened, pending, actual or completed
inquiry, interview, investigation , action, suit, hearing, arbitration, other
alternative dispute mechanism or other proceeding, whether civil,
administrative, criminal, legislative or any other type of proceeding
whatsoever, whether formal or informal, including an appellate action of any
kind, brought by (i) the Corporation (or brought on behalf of the Corporation,
including a derivative action) against or involving Indemnitee or Indemnitee's
Affiliates by reason of, or in any way related to, Indemnitee's Official
Capacity; (ii) Indemnitee, against or involving the Corporation or any Other
Enterprise by reason of, or in any way related to, Indemnitee's Official
Capacity or rights Indemnitee has against the Corporation or any Other
Enterprise under this Agreement, the Governing Documents, or any other agreement
or law (but only with respect to a Permitted Action); (iii) any third party
against or involving Indemnitee or Indemnitee's Affiliates by reason of, or in
any way related to, Indemnitee's Official Capacity, directly or by impleader,
cross-claim, counterclaim, or other means; or (iv) Indemnitee against any third
party, other than the Corporation, by reason of, or in any way related to,
Indemnitee's Official Capacity, directly or by impleader, cross claim,
counterclaim or other means.

 

(j)     "Serving at the Request of the Corporation" shall include any service to
an Other Enterprise by Indemnitee in Indemnitee's Official Capacity. For the
purposes of this Agreement, Indemnitee's service in Indemnitee's Official
Capacity to any Other Enterprise shall be presumed to be "Service at the Request
of the Corporation," unless it is conclusively determined to the contrary by a
majority vote of the directors of the Corporation, excluding Indemnitee. With
respect to such determination, it shall not be necessary for Indemnitee to show
any actual or prior request by the Corporation or its Board of Directors for
such Service to such Other Enterprise.

 

(k)   "DGCL” shall mean the Delaware General Corporation Law, as amended from
time to time, and any successor statute.

 

2.Indemnification.

 

(a)    Subject only to the provisions of Sections 4, 5 and 7 of this Agreement,
the Corporation shall hold harmless and indemnify Indemnitee from and against
any and all Expenses and Liabilities with respect to any Proceedings to which
Indemnitee may be subject by reason of lndemnitee's Official Capacity with the
Corporation or any Other Enterprise to the fullest extent permitted by the DGCL,
the Governing Documents and this Agreement as the DGCL and the Governing
Documents may be hereafter amended, modified or interpreted subsequent to the
execution of this Agreement (but only to the extent that such amendment,
modification or interpretation permits the Corporation to provide broader
indemnification rights than the DGCL and the Governing Documents permitted prior
to adoption of such amendment or modification or the issuance of such
interpretation), subject only to the exclusions set forth in Section 4 hereof.

 

(b)   Notwithstanding any other provisions of this Agreement, if Indemnitee is
the subject of a Proceeding by reason of, or in any way related to, Indemnitee's
Official Capacity, and is successful in the defense of (i) the entire
Proceeding, or (ii) one or more claims brought as part of the Proceeding, the
Indemnitee shall be fully indemnified by the Corporation as to all Expenses
incurred with respect to the Proceeding, or the particular claims, as the case
may be, to the extent Indemnitee has not otherwise been indemnified.

 



3 

 

 

(c)    If a Proceeding against Indemnitee includes a claim against (i) one or
more of Indemnitee's Affiliates, or (ii) a property interest of one or more of
Indemnitee's Affiliates, and such Proceeding against Indemnitee is by reason of,
or in any way related to, Indemnitee's Official Capacity with the Corporation or
any Other Enterprise, this Agreement shall also include indemnification of the
Indemnitee's Affiliates with respect to their Expenses and Liability, assuming
that Indemnitee would have been entitled to indemnification under Section 2(a)
if the Proceeding had been brought directly against Indemnitee. The Expenses of
such Indemnitee Affiliate shall be advanced pursuant to Section 5 to the extent
Indemnitee would have been entitled to advancement of Expenses had the
Proceeding been directly against Indemnitee.

 

(d)   The Corporation and Indemnitee acknowledge that state or federal law or
regulations, or applicable public policy, may prohibit the Corporation from
indemnifying Indemnitee with respect to a Proceeding, or one or more claims in a
Proceeding under this Agreement or otherwise.

 

3.Partial Indemnification. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Corporation for any portion of Expenses or
Liability incurred in connection with any Proceeding, but not for all of the
Expenses or Liability incurred in connection with any Proceeding, the
Corporation shall nevertheless indemnify Indemnitee for the portion of such
Expenses and Liability to which Indemnitee is entitled.

 

4.Limitations on Indemnification.

 

(a)    The Corporation will not hold Indemnitee harmless or provide
indemnification pursuant to Section 2:

 

i)            if Indemnitee has been otherwise (than pursuant to this Agreement)
indemnified by the Corporation or other person or entity, or pursuant to any D&O
Insurance or other insurance purchased and maintained by the Corporation or
Other Enterprise;

 

ii)           if the Proceeding against Indemnitee is not by reason of, or does
not in any way relate to, Indemnitee's Official Capacity;

 

iii)          in respect of remuneration paid to Indemnitee if it shall be
determined by a final adjudication of a court having jurisdiction in the matter
that such remuneration was in violation of law;

 

iv)          on account of any suit for an accounting of profits made from the
purchase or sale by Indemnitee of securities of the Corporation pursuant to
Section 16(b) of the Securities Exchange Act of 1934 and amendments thereto or
similar provisions of any federal, state or local law;

 

v)           on account of lndemnitee's conduct if it is finally adjudged by a
court or administrative agency, having jurisdiction in the matter, or is
admitted by Indemnitee , that such conduct (I) was in bad faith, (II) was
believed by the lndemnitee to be opposed to the best interests of the
corporation, (III) was knowingly fraudulent, false or dishonest, (IV)
constituted knowing misconduct, or (V) in a criminal action or proceeding,
constituted conduct that the Indemnitee had reasonable cause to believe was
unlawful;

 

vi)          with respect to Proceedings brought by, or on behalf of, Indemnitee
or Indemnitee's Affiliates, against the Corporation, any Other Enterprise or any
other person or entity having a right to be indemnified by the Corporation or
any Other Enterprise, unless such Proceeding is a Permitted Action; or

 



4 

 

 

vii)         if it shall be determined by a final adjudication of a court, or
administrative agency, having jurisdiction in the matter, that such
indemnification is not lawful.

 

(b)   A determination as to whether lndemnitee is not entitled to
indemnification by reason of the provisions of Section 4(a) shall be made by (i)
the board of directors by a majority vote of directors who were not parties to
the action, suit or proceeding, even though less than a quorum, or (ii) by a
committee of such directors designated by a majority vote of such directors,
even though less than a quorum, or (iii) if there are no such directors, or if
such directors so direct, by independent legal counsel in a written opinion to
the effect that there is clear and convincing evidence that, based on the
evidence then known, Indemnitee is not entitled to indemnification; and any such
determination under (i), (ii) or (iii) shall be final and binding upon the
Indemnitee and the Corporation.

 

5.Advancement of Expenses.

 

(a)    Until the assumption of the defense of a Proceeding by the Corporation
pursuant to Section 7 of this Agreement or after Indemnitee's employment of
separate counsel as permitted under Section 7, Expenses of Indemnitee in
defending or responding to a Proceeding shall be paid by the Corporation, within
fifteen (15) days of the receipt of invoices therefor from lndemnitee, in
advance of the final disposition of such Proceeding.

 

(b)   Expenses of Indemnitee in prosecuting a Permitted Action shall be paid by
the Corporation within fifteen (15) days of the receipt of invoices therefor
from Indemnitee, in advance of the final disposition of such Permitted Action.

 

(c)    Indemnitee's initial submission of an invoice for reimbursement of
Expenses incurred in connection with, or related to, any Proceeding shall be
accompanied by a written undertaking by or on behalf of Indemnitee to repay all
or a portion of the amounts advanced, if it shall be determined by a final
adjudication of a court or administrative agency having jurisdiction in the
matter that Indemnitee is not entitled to indemnification by the Corporation
with respect to all or a portion of the advanced Expenses.

 

(d)   Notwithstanding the foregoing, no advance shall be made by the Corporation
if a determination is reasonably and promptly made by (i) the board of directors
by a majority vote of directors who were not parties to the action, suit or
proceeding, even though less than a quorum or (ii) if there are no such
directors, by independent legal counsel in a written opinion to the effect that
there is clear and convincing evidence that, based on the information then
known, Indemnitee would not be entitled to indemnification by reason of a
limitation set forth in Section 4(a) of this Agreement. In no event shall any
advance be made in instances where the board or independent legal counsel
reasonably determines that such Indemnitee knowingly breached his or her duty to
the Corporation or its shareholders.

 

6.Maintenance of D&O Insurance.

 

(a)    The Corporation represents that it presently has in force and effect D&O
Insurance coverage under the policies with the insurance carriers, and in the
amounts set forth on Attachment A (the "Insurance Policies").

 



5 

 

 

(b)   The Corporation agrees that, so long as Indemnitee shall continue to serve
in an Official Capacity, and thereafter for so long as Indemnitee shall be
subject to any possible Proceeding by reason of, or in any way related to,
Indemnitee's Official Capacity, the Corporation will purchase, at its sole
expense, and maintain in effect for the benefit of Indemnitee one or more valid,
binding and enforceable policies of D&O Insurance providing, in all respects,
coverage at least comparable to that presently provided pursuant to the
Insurance Policies. All decisions as to whether and to what extent the
Corporation maintains D&O Insurance shall be made by the Board of Directors of
the Corporation.

 

(c)    Promptly after (i) learning of facts and circumstances which may give
rise to a Proceeding, the Corporation shall notify its D&O Insurance carriers,
if such notice is required by the applicable insurance policies, and any other
insurance carrier providing applicable insurance coverage to the Corporation, of
such facts and circumstances, or (ii) receiving notice of a Proceeding, whether
from Indemnitee, or otherwise, the Corporation shall give prompt notice to its
D&O Insurance carriers, and any other insurance carriers providing applicable
insurance coverage to the Corporation, in accordance with the requirements of
the respective insurance policies. The Corporation shall, thereafter, take all
appropriate action to cause such insurance carriers to pay on behalf of
Indemnitee, all Expenses incurred or to be incurred, and liability incurred, by
Indemnitee with respect to such Proceeding, in accordance with the terms of the
applicable insurance policies.

 

7.Notification to Corporation by Indemnitee of a Proceeding or Permitted Action;
Defense of Proceeding by Corporation.

 

(a)    Promptly after receipt by Indemnitee of notice of the commencement of a
Proceeding or Permitted Action, Indemnitee will, if a claim for indemnification
with respect thereto is to be made by Indemnitee against the Corporation under
this Agreement, or otherwise, notify the Corporation of such Proceeding or
Permitted Action; but the omission so to notify the Corporation will not relieve
the Corporation from any liability which it may have to Indemnitee under this
Agreement.

 

(b)   With respect to a Proceeding of which the Corporation has notice pursuant
to Section 7(a) or otherwise:

 

i)            Except as otherwise provided below, the Corporation may, alone or
jointly with any other indemnifying Party, assume the defense thereof, with
counsel reasonably satisfactory to Indemnitee. From and after the Corporation's
assumption of the defense of the Proceeding, the Corporation will not be liable
to Indemnitee under this Agreement for any Expenses subsequently incurred by
lndemnitee in connection with the defense of such Proceeding.

 

ii)           Indemnitee shall have the right to employ Indemnitee's own counsel
in the defense of the Proceeding, but the fees and expenses of such counsel
incurred after the Corporation has assumed the defense of such Proceeding, shall
be at the expense of lndemnitee unless (I) the employment of counsel by
lndemnitee has been authorized by a majority of the directors of the
Corporation, excluding Indemnitee, (II) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Corporation and
Indemnitee in the conduct of the defense of the Proceeding, and such conclusion
is supported by an opinion of counsel reasonably acceptable to the Corporation,
or (III) the Corporation shall not in fact have timely employed counsel to
assume the defense of the Proceeding, in each of which cases the Expenses of
Indemnitee shall be advanced by the Corporation pursuant to Section 5 and
indemnified pursuant to Section 2.

 



6 

 

 

(c)    The Corporation shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding or Permitted
Action effected without the Corporation's prior written consent, which consent
shall be determined by majority vote of the Corporation's directors, excluding
lndemnitee. The Corporation shall not settle any action or claim in any manner
which would impose any penalty, limitation, Expense or Liability on lndemnitee
without Indemnitee's prior written consent. Neither the Corporation nor
lndemnitee will unreasonably withhold their consent to any proposed settlement.

 

8.No Obligation or Right of Indemnitee or Corporation to Continuation of
Indemnitee's Official Capacity.

 

(a)    The Corporation expressly confirms and agrees that it has entered into
this Agreement, and assumed the obligations imposed on the Corporation in this
Agreement, in order to induce lndemnitee to serve or continue to serve the
Corporation in Indemnitee's Official Capacity, and acknowledges that lndemnitee
is relying upon this Agreement in serving or continuing to serve in such
Official Capacity. The rights to indemnification and advancement of Expenses
created by or provided pursuant to this Agreement are bargained-for conditions
of Indemnitee's acceptance and/or maintenance of Indemnitee's Official Capacity
with the Corporation. Such rights shall continue after Indemnitee has ceased to
serve the Corporation or any Other Enterprise in lndemnitee's Official Capacity,
and shall inure to the benefit of lndemnitee and Indemnitee's Affiliates.

 

(b)   Indemnitee agrees that neither the terms of this Agreement, nor the rights
and benefits conferred on the Corporation, any Other Enterprise or Indemnitee
under this Agreement, prohibits, limits or in any way restricts the Board of
Directors of the Corporation from (i) seeking Indemnitee's resignation from his
Official Capacity with the Corporation or any Other Enterprise, (ii) removing,
or seeking the removal of Indemnitee from his Official Capacity with the
Corporation or any Other Enterprise, or (iii) declining to re-nominate or
re-engage Indemnitee for his Official Capacity with the Corporation or any Other
Enterprise, nor shall this Agreement be construed or interpreted as creating a
contract of employment or other engagement with Indemnitee.

 

(c)    The Corporation agrees that neither the terms of this Agreement, nor the
rights and benefits provided to Indemnitee under this Agreement, prohibit,
limit, or restrict in any way, Indemnitee's rights to resign Indemnitee's
Official capacity with the Corporation or any Other Enterprise at any time
subsequent to the execution of this Agreement.

 

9.Enforcement of this Agreement by Indemnitee or Indemnitee's Affiliates. To the
fullest extent permitted by the DGCL or otherwise, Indemnitee and Indemnitee's
Affiliates shall have the right to institute a Proceeding to enforce and/or
recover damages for breach of the rights of indemnification and advancement of
Expenses created by, or provided pursuant to the terms of, this Agreement, the
Governing Documents, the DGCL or other applicable law, or any other agreement
entered into between Indemnitee and the Corporation subsequent to the execution
of this Agreement, and such Proceeding shall be a Permitted Action for purposes
of this Agreement. The burden of proving that indemnification or advances are
not appropriate shall be on the Corporation. Neither the failure of the
Corporation (including its Board of Directors or independent legal counsel) to
have made a determination prior to the commencement of such action that
indemnification or advances are proper in the circumstances because the
Indemnitee has met the applicable standard of conduct, nor a determination by
the Corporation (including its Board of Directors or independent legal counsel)
that the Indemnitee has not met such applicable standard of conduct, shall be a
defense to the action or create a presumption that the Indemnitee has not met
the applicable standard of conduct. The Indemnitee's Expenses incurred in
connection with successfully establishing his right to indemnification or
advances, in whole or in part, in any such Proceeding shall also be paid by the
Corporation.

 



7 

 

 

10.Non-attribution of Actions of any Indemnitee to any Other Indemnitee. For
purposes of determining whether Indemnitee is entitled to indemnification or
advancement of Expenses by the Corporation pursuant to this Agreement or
otherwise, the actions or inactions of any other person indemnified, or entitled
to indemnification, by the Corporation or group of such persons shall not be
attributed to Indemnitee.

 

11.Non-Exclusivity. The rights to indemnification and advancement of Expenses
provided to Indemnitee pursuant to this Agreement shall not be deemed exclusive
of any other rights of indemnification or advancement of Expenses to which
Indemnitee may be entitled under any statute, common law, other agreement, the
Governing Documents, a vote of shareholders or disinterested directors,
insurance policy or otherwise, both as to actions in Indemnitee's Official
Capacity, and as to actions in any other capacity while holding Indemnitee's
Official Capacity with the Corporation or any Other Enterprise, and shall not
limit in any way any right the Corporation may have to create additional or
independent or supplementary indemnity obligations for the benefit of
Indemnitee. To the extent that a change in the DGCL or other applicable law
(whether by statute or judicial decision), permits greater indemnification by
agreement than would be afforded currently under the Governing Documents, it is
the intent of the Parties hereto that Indemnitee shall enjoy by this Agreement
the greater benefit so afforded by such change.

 

12.Severability. Each of the provisions of this Agreement is a separate and
distinct agreement independent of the others, and if any provision of this
Agreement or the application of any provision hereof to any person or
circumstances is held invalid illegal or unenforceable by a final judgment of a
court, administrative agency or arbitration panel, having jurisdiction of the
matter, for any reason whatsoever, the remaining provisions of this Agreement
and the application of such provision to other persons or circumstances shall
not be affected thereby. The Parties hereto expressly agree that any provision
hereof that is determined to be invalid, illegal or unenforceable shall be
construed and modified by the court, administrative agency or arbitration panel
finding such provision invalid, illegal or unenforceable to the extent necessary
so as to render such provision valid and enforceable as against all persons or
entities to the maximum extent permitted by law. Furthermore, if this Agreement
shall be invalidated in its entirety on any ground, then the Corporation shall
nevertheless indemnify lndemnitee to the fullest extent permitted by the
Governing Documents, the DGCL or any other applicable law.

 

13.Governing Law. This Agreement shall be construed, performed and enforced in
accordance with the laws of the State of Delaware (without giving effect to its
principles or rules of conflict of laws to the extent such principles or rules
would require or permit the application of the laws of another jurisdiction) as
to all matters, including, but not limited to, matters of validity,
construction, effect, performance and remedies.

 



8 

 

 

14.Consent to Jurisdiction and Venue.

 

(a)    Each of the Parties irrevocably agrees that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by the other
Party hereto or its successors or assigns, shall be brought and determined
exclusively in the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (or, if the Delaware Court of Chancery
declines to accept jurisdiction over a particular matter, any state or federal
court within the State of Delaware). Each of the Parties hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
of its prope1iy, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any action relating to
this Agreement in any court other than the aforesaid courts.

 

(b)   Each of the Parties hereby irrevocably waives, and agrees not to assert as
a defense, counterclaim or otherwise, in any action or proceeding with respect
to this Agreement, any claim that it is not personally subject to the
jurisdiction of the above named courts for any reason other than the failure to
serve in accordance with this Section 14, (b) any claim that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (c) to the fullest extent permitted by the applicable
law, any claim that (i) the suit, action or proceeding in such court is brought
in an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.

 

(c)    The Parties agree that the delivery of process or other papers in
connection with any such action or proceeding in the manner provided in Section
15 hereof, or in such other manner as may be permitted by applicable Law, shall
be valid and sufficient service thereof.

 

15.Notices.

 

(a)    All notices, requests, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given if (i) personally
delivered to, and receipted for by, the intended receiving Party, or an
authorized representative of the intended receiving Party, (ii) mailed by
certified or registered mail, postage prepaid, within the United States, on the
third business day after the date on which it is mailed, (iii) delivered by
reputable overnight courier on the date of delivery evidenced by such carrier,
or (iv) transmitted by facsimile machine on the date of receipt indicated by
recipient's facsimile machine.

 

(b)   Such notices shall be given as follows:

 

i)            If to lndemnitee to the following address or facsimile number, or
such other address or facsimile number as lndemnitee may furnish in writing to
the Corporation:

 

 

 

 



 

 



 

 



9 

 

 

ii)If to the Corporation to:

 

JAKKS Pacific, Inc.

2951 28th St.,

Santa Monica, CA 90405

 

 

16.Modification. No amendment, modification, termination or cancellation of this
Agreement shall be effective unless in writing and signed by both of the Parties
hereto.

 

17.Survival. The provisions of this Agreement shall survive the termination of
Indemnitee's Official Capacity with the Corporation, and inure to the benefit of
Indemnitee and Indemnitee's Affiliates. The Corporation shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the
Corporation, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place.

 

18.Subrogation. In the event of payment of Expenses or Liabilities pursuant to
this Agreement, the Corporation shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee and Indemnitee's
Affiliates against any person or organization. Indemnitee and Indemnitee's
Affiliates shall execute all documents required and shall do all acts that may
be necessary to secure such rights and to enable the Corporation effectively to
bring a Proceeding to enforce such rights.

 

19.Binding Effect; Successors. This Agreement shall be binding upon and inure to
the benefit of, and be enforceable by, the Corporation, Indemnitee and
Indemnitee’s Affiliates, and their respective successors in interest, including
with respect to the Corporation, succession by purchase, merger, consolidation,
or sale of substantially all of the business and/or assets of the Corporation.
The Corporation shall require and cause any successor entity to all,
substantially all, or a substantial part of, the business and/or assets of the
Corporation, by written agreement to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform this Agreement if no succession had taken place.

 

20.Prior Agreements; Conflict with Governing Documents. This Agreement shall
supersede and replace any other agreement among the Parties hereto executed
prior to the date of this Agreement with respect to the subject matter hereof.
To the fullest extent permitted by law, in the event of a conflict between the
terms of this Agreement and the terms of the Governing Documents, the terms of
this Agreement shall prevail.

 

21.Headings. The section headings contained in this Agreement are for reference
purposes only and shall not effect in any way the meaning or interpretation of
this Agreement.

 



10 

 

 

22.Counterparts; Effectiveness. This Agreement may be executed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. In the event that
any signature to this Agreement is delivered by facsimile transmission or by
e-mail delivery of a portable document format (.pdf or similar format) data
file, such signature shall create a valid and binding obligation of the Party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or ".pdf' signature page were an original
thereof. This Agreement shall become effective when each Party hereto shall have
received a counterpart hereof signed by all of the other Parties hereto. Until
and unless each Party has received a counterpart hereof signed by the other
Party hereto, this Agreement shall have no effect and no Party shall have any
right or obligation hereunder (whether by virtue of any other oral or written
agreement or other communication.)

 

 

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

  

 

11 

 

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement and
affixed their signatures hereto as of the date first above written.

 

JAKKS Pacific, Inc.

 



By:         Name:       Title:    



 

 

 

_______________________________

 

Name:

 

12 

 

 

ATTACHMENT A

 

SCHEDULE OF CURRENT D&O COVERAGE

 

 

 

Coverage Type Coverage Amount Primary D&O insurance $10,000,000 Excess D&O
insurance $10,000,000 Excess  D&O insurance $10,000,000 Excess D&O insurance
$10,000,000 Side A coverage $10,000,000 Excess Side A $10,000,000

 

 



13 

 